Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action 
Applicants’ amendment filed 08/15/2022 has been entered and fully considered however the rejection is still maintained over cited prior art taught by Praetorius (US PGPUB No.: 9,587,048), McDaniel (US Patent No.: 4,368,303) and McDaniel (US PGPUB No.: 2019/0314797 B1) for claims 1, 3-9,12-13 and 21-23 which still meet the claimed limitation as recited in the claim 1 and does not place the application in condition for allowance.  

Applicant argues:
“The Office Action concedes Praetorius fails to provide for the instantly claimed titanium compound and looks to McDaniel '303 to remedy the deficiencies of Praetorius. Praetorious seeks a compound that is soluble in an aqueous solution. McDaniel '303 on the other hand discloses the titanium compound used is insoluble in water, See McDaniel '303 column 5 line 10. The material used by McDaniel '303 has to first be mixed with an anhydrous or at least essentially water free organic acid before being utilized in the catalyst. See id. This additional processing to solubilize the compounds of McDaniel '303 would necessarily introduce additional components to the compositions of Praetorius whose effects on the characteristics of the catalyst are unknown. The Office Action cannot provide a rationale to support inclusion of the insoluble titanium compound of McDaniel '303 into the compositions of Praetorius or that such a combination would provide a catalyst having the characteristics desired by Praetorius. Accordingly, the Office Action's failure to provide a valid rationale for the combination of Praetorious and McDaniel '303 is fatal to establishing a prima facia case of obviousness, and therefore Applicant respectfully requests withdrawal of the rejection and allowance of the pending claims.”

See remarks, pages 7-8.


The Examiner respectfully traverses as follows:

Praetorius discloses a catalyst composition comprising a chromium-containing silica support (reads on chrominated-silica support, Col.15 lines 47-45, col.1 lines 61 to col.2 lines, lines 50-54), wherein silica is present in amount range from 50-99wt% (Col.3 lines 42-47) and chromium-containing compound in range of 0.1-10 wt% (Col.5 lines 30-61, lines 66-67, col.6 lines 1-3, Col.7 lines 55-67), titanium-containing compound in range from 0.1-10 wt% (Col.3 lines 48-67 to col.4 lines 1-2), polyol which is comprising of glycol in range from 0.1-10 moles per mole of titanium present (reads on a ligand selected from group consisting of a glycol in amount ranging from about 1 mole to about 4 moles per mole of titanium present, Col.4 lines 14-45, Col.5 lines 1-29, claim 22, steps a-d). Praetorius further discloses titanium-containing compound comprises tetravalent-containing titanium compound (Col.3 lines 48-61) but does not explicitly disclose or suggest titanium-containing compound has a formula Ti(acac)2(OR)2 (claim 1, step b) and titanium (IV) bis-acetylacetonate diisopropoxide (claim 3). However, McDaniel (‘303) teaches catalyst composition comprising titanium impregnated silica-chromium catalyst comprising titanium-containing compound such as diisopropoxy titanium acetylacetonate (reads on claim 1 limitation of formula Ti(acac)2(OR)2) and reads on claim 3 limitation of titanium (IV) bis-acetylacetonate diisopropoxide, Col.4 lines 30-67, example 2). Since Praetorius and McDaniel are both directed to polymerization catalyst and further Praetorius suggested titanium-containing compound can be titanium (IV) compound which can be any titanium (IV) compound while McDaniel suggesting specific compound (i.e., diisopropoxy titanium acetylacetonate), therefore, it would have been obvious to one of the ordinary skill in the art at before the effective  filing date of applicant invention to utilize diisopropoxy titanium acetylacetonate (which also reads on formula of Ti(acac)2(OR)2) of McDaniel as a titanium containing compound comprising of titanium (IV) compound of Praetorius which provides improved olefin polymerization process and exhibits the 

Firstly, It is noted that  present claims are drawn to composition claims and not drawn to method of making. Secondly,  present claims are drawn to pre-catalyst composition comprising (b) a titanium-containing compound but not drawn to titanium-containing compound being insoluble in water or soluble in aqueous solution. Thirdly, because present claims are drawn to “comprising” which is open-ended language which can include additional components and not limited to only steps a-c as applicant’s argues and therefore composition can include additional components unless otherwise unexpected results are shown by applicant.  The fact remains, absent evidence of criticality regarding the presently claimed composition and given that Praetorius in view of McDaniel ‘303 meets the requirements of the claimed composition,  Praetorius and McDaniel ‘303 clearly meets the requirement of the present claims. 
 	Further, it is noted that while McDaniel ‘303 does not disclose all the features of the present claimed invention, McDaniel ‘303 is used as teaching reference, namely for silica-chromium catalyst comprising titanium-containing compound such as diisopropoxy titanium acetylacetonate which reads on claim 1 limitation of titanium-containing compound having a formula Ti(acac)2(OR)2) and reads on claim 3 limitation of titanium (IV) bis-acetylacetonate diisopropoxide (see Col.4 lines 30-67, example 2), in order to improve olefin polymerization process and exhibit the characteristics associated with azeotrope dried titanium-silica co-precipitated catalysts (see Col.1 lines 60-64, Col.2 lines 1-2), and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference  discloses the presently claimed invention. 
 
Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Applicant’s argues in regards to nonstatutory double patenting over US Patent No.: 10,894,249 in view of McDaniel ‘303:
“McDaniel '303 on the other hand discloses the titanium compound used is insoluble in water, See McDaniel '303 column 5 line 10. The material used by McDaniel '303 has to first be mixed with an anhydrous or at least essentially water free organic acid before being utilized in the catalyst. See id. As the titanium compounds of McDaniel '303 are insoluble in water, the ordinarily skilled artisan would have no reasonable expectation of success in including the titanium-compound in the pre-catalyst composition of the '249 patent in an amount that is a range of from about 0.1 wt. % to about 20 wt. % based upon the amount of silica, as claimed in the '249 patent. The Office Action cannot provide a rationale to support inclusion of the insoluble titanium compound of McDaniel '303 into the compositions of the '249 patent or that such a combination would provide a catalyst having the characteristics desired by the '249 patent. Accordingly, the Office Action's failure to provide a valid rationale for the combination of the '249 Patent and McDaniel '303 is fatal to establishing a prima facia case of obviousness, and therefore Applicant respectfully requests withdrawal of the rejection and allowance of the pending claims”.

See remarks on pages 9-10.

The Examiner respectfully traverses as follows:
It is noted that  present claims are drawn to composition claims and not drawn to method of making. Present claims only recite pre-catalyst composition comprising (b) titanium-containg compound but do not recite titanium compound being insoluble in water or soluble in aqueous solution. In addition, present claims are drawn to “comprising” which is open ended language and can include additional components that are not claimed and further applicant has not shown any unexpected results if these additional components do in fact have any effect on the catalyst characteristics.  Therefore, the double patenting rejection is maintained over US Patent No.: 10,894,249 B2 (IDS cited reference by applicant) in view of McDaniel US Patent No.: 4, 368, 303.
 	Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.
 Applicant’s has filed terminal disclaimer for US Patent No.: 11,242,417 which is approved and therefore double patenting rejection has been withdrawn.

Applicant has amended claim 21 to overcome 112(b) rejection but however, amendment to claim 21 further raises 112 issue. There is no support in the applicant’s disclosure for composition  has pH range from about 2.5 to about 5.5.  The support from specification is directed to titanium solution ( ATS) having pH 2.5 to about 5.5 (see paragraph 0038 of applicant’s disclosure).

/SMITA S PATEL/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        09/07/2022